— Appeal by defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered October 3, 1986, convicting him of murder in the second degree and attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant made no motion to withdraw his plea prior to the imposition of sentence, nor did he make a motion to vacate the judgment of conviction. His claim that his plea was not voluntary and should have been vacated is therefore beyond the scope of appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636; People v Stewart, 144 AD2d 601). Furthermore, there is no basis for review of this claim in the interest of justice. Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.